PROB 35
{Rcv. 6117)

 

UNlTED STATES DlsTRlCT CouRT lel9 JAN 28 PH 35 59

FoR THE
souTHERN DISTRICT or oEoRolA CLER;,< d er\
AuousTA olvlsloN so eis -
UNlTED sTATEs oF AMERICA
v. erim. NO. 1;12(:1100239~004

Steven Marquise Crawford

On April 27, 2015, the above named was placed on supervised release for a period of live years. He has
complied with the rules and regulations and is no longer in need of supervision lt is accordingly recommended
that he be discharged from supervision

Respectfully submitted,

M%M

.l. Bkaylan 'l`homas
United States Probation Ol`licer

()RDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated

Dated this 652 d day ofjanuary, 2019.

 

SOUTI-IERN DISTRICT OF GEORGIA

